Title: Thomas Boylston Adams to Abigail Adams, 9 January 1801
From: Adams, Thomas Boylston
To: Adams, Abigail


				
					
						Dear Mother
						Philadelphia 9th: January 1801.
					
					I have received your letters of the & 3d: instts: and thank you for them— I shall agree with Fielding for the Coachee and attend to the conveniences you mention. I can suggest no method for your coming to this place, unless by taking a carriage from Washington, which might be sent back by Stage-horses. Barney, of Georgetown, would most probably contract with you for one—
					I am so fortunate as to have no need of more bleeding, but am sensible I had need of it, when the Doctor prescribed it, as my head was very much oppressed and I found very speedy relief from the use of the lancet & three or four days fasting. I find it difficult to avoid taking cold this winter, on account of the variableness of the weather, but I have been very little in the habit of frequenting crowds & public amusements. Our crowded Courts are the most oppressive, and I avoid as much as I can remaining long at a time in them.
					Your health has I fear been affected by your domestic trouble & anxiety, and I wish you were once more safely settled at home. With you, I agree, that the prospects and the situation of Quincy are quite equal to those of Mount Vernon, and if your circumstances were more abundant & more proportioned to your benevolent dispositions than they are, I should never feel a regret that you have left-off the service of an ungrateful Country. That a man, whose life has been devoted to the public, who has sacrificed—fortune—ease, dignity, and comfort for the good of his Country, should at the decline of his days meet Such a return, is enough to sink all generous sentiment and make us look to the money-making drone as the only candidate for the appellation of wise & prudent. It is useless to repine however, since instead of bettering our condition thereby, it only serves to increase the evil.
					Congress, in their wisdom must decide the momentous question as to our future President. I do not wish Burr to be the man, for he is without a single pretention to the Office, except talents; and talent is much less wanting than honesty to discharge the duties of it.
					I send you at the particular request of Mr: Dennie a prospectus of the Port folio, & the first number of a literary magazine of which he is the Editor. In his name I am desired to make a tender of his warmest respect and admiration. He desired also that I would enclose one

to Miss Smith, which I shall do by another Post. From motives of delicacy & personal feeling, he declines a direct address to any but his most intimate & familiar friends. The work will receive ample & generous patronage.
					With my best regards to all friends, I am / Your affectionate Son
					
						Thomas B Adams.
					
				
				
					I send love to little Susan, with whom I would gladly play old gooseberry, if I could.
				
			